DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 23-34 and 43-50 are pending. Claims 23-27, 29, and 33-34 are currently amended. Claims 43-50 are new. Claims 1-22 were previously cancelled. 
In view of the amendment, filed 08/11/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 05/11/2022:
Specification objections
Certain claim rejections under 35 U.S.C. 112(b), see below
Claim rejections under 35 U.S.C. 102 as anticipated by Kubo

Election/Restrictions
Applicant's election without traverse of claims 23-34 in the reply filed on 08/11/2022 is acknowledged. Claims 35-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 11, 44-46, and 48-49 are objected to because of the following informalities:  
Claim 11 is identified as (Currently Amended), although the claim was previously canceled with claims 1-22 as of 03/29/2022. The claim listing should correctly identify the claim as (Canceled). The claim is not considered for examination purposes as it has been canceled. See 37 CFR 1.121. 
New claims 44-46 recite “the starting location.” While it is clear that the limitations refer to the “jetting start location” defined in claim 43, the claims should recite “the jetting start location” for claim language consistency.
New claim 48 recites “a liquid metal,” which should read “the liquid metal.”
New claim 49 recites “jets liquid metal,” which should read “jets the liquid metal.”
Appropriate correction is required.

Specification
The amendment filed 08/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amended paragraph [0029] recites, “The moving printhead 104 may jet the liquid material (jetted drops 156) orthogonal to the surface (including uphill portions 204a and 204b and downhill portions 206a and 206b).” The underlined portion of the newly added text introduces features not originally disclosed. It was previously noted (p. 4 of prior Office Action) that the disclosure provides support for jetting material orthogonal to the local surface at the apex of the lobe (Figs. 3, 4A). Applicant’s remarks (p. 2) also describe that Fig. 4A shows a deposition angle which is orthogonal at the apex of the lobe. Jetting orthogonal to the surface specifically at the uphill portions 204a and 204b and downhill portions 206a and 206b is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 recites “where the local slope angle is determined through optical means.” The claim is interpreted to require optical means configured to determine the local slope angle. The specification provides corresponding structure for the optical means, including an optical sensor [0031].
Claim 31 recites “where the local slop angle is determined through ultrasound means.” The claim is interpreted to require ultrasound means configured to determine the local slope angle. The specification provides corresponding structure for the ultrasound means, including an ultrasound sensor [0031].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-25 and 43-50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 24 recites “the moving printhead jets the liquid material orthogonal to the local uphill or downhill surface.” The specification does not provide a corresponding description regarding the claim limitation and the drawings do not illustrate jetting the liquid material orthogonal to the local uphill or downhill surface. One skilled in the art would not have recognized the disclosure to show possession of the invention as claimed in view of the disclosure as filed which does not mention jetting orthogonal to local uphill/downhill surfaces. The disclosure is related to changing a jetting frequency/resolution in order to compensate for a relative change in angle of the surface – jetting orthogonal to a local (sloped) uphill/downhill surface, specifically, appears inconsistent with the original disclosure.
Claim 25 recites “the moving printhead jets liquid metal at an angle that is a function of the cosine of the local slope angle.” Clear support for the claimed limitation is not found in the instant specification. The specification provides in paragraph [0028] that the spatial resolution (jetted drops of material per unit length of relative printhead motion) can be a function of the cosine of the local slope. The spatial resolution is described in [0027] as the number of drops or jetted material per unit length of relative printhead motion. A number of drops or jetting frequency does not correspond to an angle as recited in the instant claim. Drawings only appear to show material jetted along a vertical direction (arrows). The specification does not describe the moving print head jetting liquid material at an angle that is a function of the cosine of the local slope angle. Therefore, the claim limitation was not described in the specification or in the drawings and constitutes new matter.  
New claim 43 recites “determining a jetting start location as a function of the local slope angle…” The specification fails to mention determining a jetting start location as a function of the local slope angle. None of the drawings are considered to show or represent determining a jetting start location as a function of the local slope angle. One skilled in the art would not have recognized the disclosure to show possession of the invention as claimed in view of the disclosure as filed which makes no mention of determining a jetting start location (with or without the start location being a function of the local slope angle). Applicant has not indicated in their remarks where support from the original disclosure can be found for the newly added limitation.
New claim 44 recites “wherein the starting location is a local flat surface.” As set forth above, the disclosure does not describe or show determining a specific starting location, and there is no mention or showing of a starting location which is a local flat surface. 
New claims 45-46 recite “wherein the starting location is a local uphill/downhill surface that does not exceed a predetermined slope angle.” As set forth above, the disclosure does not describe or show determining a specific starting location, and there is no mention or showing of a starting location which is a local uphill/downhill surface that does not exceed a predetermined slope angle.
New claim 49 recites “wherein the moving printhead jets liquid metal at an angle that is a function of the cosine of the local uphill or downhill slope angle.” See claim 25 above regarding the same issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 34, 44-46, and 49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the liquid material” in line 2. There is insufficient antecedent basis for this limitation in the claim. A liquid material has not been defined by the claims. It is unclear if the limitation is intended to refer to the liquid metal introduced in amended claim 23 or a different liquid material. 
Claim 25 recites “the moving printhead jets liquid metal at an angle that is a function of the cosine of the local slope angle.” As described above, the specification does not provide a corresponding written description regarding the claimed limitation. The cosine of the local slope angle is a value which does not inherently correspond to another angle which can be considered a jetting angle, and a relationship between this value and a jetting angle is not disclosed. As a result, and in the absence of further description in the instant disclosure, the scope of the claimed limitation is unclear. The specification describes jetting at a resolution or frequency that may be a function of the cosine of the local slope ([0027]-[0028]). For examination purposes, the limitation is interpreted to correspond with the description provided by the specification. 
Claims 25-26 recite the limitation “the cosine of the local slope angle” in line 2. There is insufficient antecedent basis for this limitation in the claims. A cosine of the local slope angle has not been defined by the claims.
Amended claim 34 recites the limitation “the local downhill surface slope angle” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim is dependent on claim 23 which recites “determining a local slope angle of the local uphill or downhill surface…”. Determining a local slope angle of the local downhill surface, specifically, is therefore optional in claim 23 and “a local downhill surface slope angle” has not been clearly established by the claims for providing proper antecedent basis.
New claims 44-46, dependent on new claim 43 recite “a local flat surface,” “a local uphill surface,” and “a local downhill surface,” respectively. Claim 43 previously introduced a local uphill, a local downhill, and a local flat surface. It is unclear if the later recitations refer to the previously introduced surfaces or new surfaces. Clarification is required.
New claim 49 recites “wherein the moving printhead jets liquid metal at an angle that is a function of the local uphill or downhill slope angle,” which presents the same issue as set forth above for claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-31, 33-34, and 43-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al., US 20170252827 A1 (“Sachs”), in view of Kubo et al., US 20010017085 A1 (“Kubo”).

Regarding claim 23, Sachs teaches a method comprising: providing a workpiece, the workpiece defining an uphill local surface and a downhill local surface (see object 116, Fig. 1); moving a printhead relative to the workpiece in a process direction over the uphill local surface or the downhill local surface (nozzle 102 moves along controlled pattern or object can be moved under the nozzle, [0038], [0076]); determining a deposition frequency for jetting a liquid metal (liquid metal 112’, [0038]-[0039]) onto the local uphill or downhill surface (controlled droplet delivery rate [0038], [0042], [0046], [0066], [0086]); and jetting the liquid metal from the moving printhead at the determined deposition frequency (Fig. 1, liquid metal is ejected at controlled rate, [0038]). 

    PNG
    media_image1.png
    298
    535
    media_image1.png
    Greyscale

Sachs teaches the frequency of drop ejection may depend on a local shape (e.g., degree of curvature) of the part being printed ([0042], [0086]). Sachs teaches that requirements for accuracy of placement of the liquid metal can vary along the controlled pattern of the part, and achievement of the requisite accuracy can be achieved through ejection of discrete droplets – more specifically, control over parameters such as droplet size, velocity, direction, and cooling can be useful for depositing metal on the surface of the object with great accuracy ([0093]). 
Sachs does not disclose determining a local slope angle of the local uphill or downhill surface of the workpiece in the process direction, or that the deposition frequency is a function of the local slope angle.
In the field of printing by jetting liquid material and reasonably pertinent to the problem faced by the inventor of jetting onto sloped three-dimensional surfaces, Kubo teaches a method of printing which can provide a uniform distribution of dots of ink, particularly when printing on a three-dimensional object ([0026]). In a high-quality printing process, the operation of the ejection section and/or scanning section of an apparatus is controlled in accordance with information about the surface inclination of the three-dimensional object, the information being indicated in data obtained by a shape recognition section ([0015]-[0016]).
In order to provide a uniform dot distribution, Kubo teaches a method of changing the timing (frequency) of ejection in accordance with an inclination angle of an inclined surface ([0133], [0139]-[0140], Fig. 6A-6B).

    PNG
    media_image2.png
    267
    472
    media_image2.png
    Greyscale

The printing apparatus of Kubo includes an ink ejection section, a shape measuring section, a scanning section, and a control section ([0204]). Kubo refers to the ink ejection section and the shape measuring section disposed together as the print head section ([0211]). A shape measuring section typically comprises an optical displacement sensor ([0221]-[0224], 2A in Fig. 16). The control section functions to determine the details of the ink ejection section and scanning section in accordance with information about the inclination of the surface of the object, which is included in the three-dimensional shape data obtained using the shape measuring section, and to control the operations of the sections based on the details determined ([0225]-[0232], [0236]). 
In operation, the shape of the object surface is measured, details of the operation of the ink ejection section are determined in accordance with the inclination information, and the operations of the ink ejection and scanning are controlled in accordance with these details; as a result, a high-quality printing process is achieved ([0279], Figs. 19-20, full operation is described in [0235]-[0280]). 
Ejection pattern control includes changing the time intervals of ink ejection in accordance with the inclination angle (as shown in Fig. 6 above) in order to provide constant/uniform dot spacing on the inclined surface independently of the inclination angle ([0252]). Figs. 24A-D ([0265]-[0272]) show the process involving ejection control in a scanning direction over an object with uphill and downhill surfaces:

    PNG
    media_image3.png
    341
    712
    media_image3.png
    Greyscale


In the printing method, Kubo teaches determining a local slope angle of the local uphill or downhill surface of the workpiece in the process direction (measuring shape of surface of object [0236]-[0244]; inclination of the surface of the object is included in shape data obtained [0232]); and determining a deposition frequency for jetting a liquid material onto the local uphill or downhill surface, as a function of the local slope angle (data regarding timing of ejection of ink from nozzles is produced [0247]; determining details of operations of ink ejection section in accordance with inclination information [0232]; changing ejection frequency in accordance with inclination [0252]; Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs to specify determining a local slope angle of the local uphill or downhill surface of the workpiece in the process direction and determining the deposition frequency as a function of the local slope angle in order to predictably ensure constantly providing a uniform distribution of jetted material across the sloped surfaces of the workpiece, as taught by Kubo.

Regarding claim 24, Sachs in view of Kubo teaches the method of claim 23. Sachs does not disclose the moving printhead jets the liquid metal orthogonal to the local uphill or downhill surface. Kubo describes, for printing on the inclined surface in a sub-scanning direction, rotating the nozzle in accordance with (equaling) an inclination angle in order to maintain the spacing between dots on the inclined surface ([0176]-[0183], Fig. 13). Since the rotation angle equals the inclination angle, the printhead is considered to jet orthogonal to the local sloped surface in a moving direction. 
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to include the moving printhead jets the liquid metal orthogonal to the local uphill or downhill surface in order to maintain the spacing between dots on the inclined surface in a sub-scanning direction, as taught by Kubo.

Regarding claim 25, Sachs in view of Kubo teaches the method of claim 23. In view of the specification, and as set forth above in section 35 USC 112, the limitation is interpreted to mean the moving printhead jets liquid metal at a spatial resolution or jetting frequency that is a function of the cosine of the local slope angle.
Kubo teaches the moving printhead jets liquid material at a frequency that is a function of the cosine of the local slope angle (Fig. 6B, [0139]-[0140], [0252]). It is noted that Kubo also shows jetting the liquid material at a distance that is a function of the cosine of the local slope angle (Fig. 6B).
It would have been obvious to one of ordinary skill in the art in the method of Sachs in view of Kubo to specify the moving printhead jets liquid metal at an angle that is a function of the cosine of the local uphill or downhill slope angle in following the teachings of Kubo to achieve a uniform distribution of jetted material on the workpiece surface as set forth for claim 1.

Regarding claim 26, Sachs in view of Kubo teaches the method of claim 23. As shown above, Kubo teaches the deposition frequency is a function of the cosine of the local uphill or downhill slope angle (Fig. 6B, [0139]-[0140], [0252]). The combination reads on the claim limitation. 

Regarding claim 27, Sachs in view of Kubo teaches the method of claim 23. Sachs discloses the liquid material comprises aluminum ([0039]).

Regarding claim 28, Sachs in view of teaches the method of claim 23. Sachs discloses the workpiece comprising a metal (object is formed of liquid metal [0038]).

Regarding claim 29, Sachs in view of Kubo teaches the method of claim 23. In the primary embodiment described above, Kubo teaches surface inclination data is obtained by the shape measuring section (with a sensor) and processed by the control unit. Kubo does not explicitly disclose the local slope angle is determined through operational data of the workpiece.
The instant specification describes “operational data” as object design data, machine-ready instructions, line-trace data, intermediate forms of such data, or combinations of different types of data, that interface with the operation of the printhead 104 to create an object of a desired design [0032].
In a different embodiment, Kubo teaches an operation where shape data of an object to be printed is received by a controller and processed into polygons ([0154]). The controller segments the shape into regions to approximate a curved surface of each region by a planar polygonal face, and the controller determines the inclination angle with respect to the main scanning direction for each of the polygons in order to change the ejection pattern ([0156]). In this case, the local slope angle is determined through the operational data (design data) of the workpiece. Kubo teaches the method is useful to achieve efficient printing ([0161]).
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to include a step of determining the local slope angle through operational data of the workpiece because Kubo teaches a process for doing so which could reasonably be used as an alternative to or in combination with a sensor, and one of ordinary skill in the art could implement the teaching with a reasonable expectation of success to achieve efficient and accurate printing.

Regarding claim 30, Sachs in view of Kubo teaches the method of claim 23. Kubo teaches the local slope angle is determined through optical means (optical sensor [0221]).
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to specify the local slope angle is determined through optical means in order to provide a practical means for obtaining data regarding the slope of the local surface. 

Regarding claim 31, Sachs in view of Kubo teaches the method of claim 23. Kubo discloses the shape measuring section described is assumed to comprise an optical sensor ([0221]). In the same embodiment, Kubo does not disclose the local slope angle is determined through ultrasound means. However, Kubo also teaches the sensor type is not limited, and an ultrasonic sensor may be used ([0224]). 
It would have been obvious to one of ordinary skill in the art in the method of Sachs in view of Kubo to have used an ultrasonic sensor from the sensors taught by Kubo so that the local slope angle is determined through ultrasound means. Kubo teaches the ultrasonic sensor is capable of obtaining distance information, and one of ordinary skill in the art could have chosen this type of sensor to use in the method with a reasonable expectation of success in doing so. For example, ultrasound means may be preferred for practicing the taught method with an apparatus that already features an ultrasound sensor.

Regarding claim 33, Sachs in view of Kubo teaches the method of claim 23. Sachs does not disclose refraining from jetting a liquid material onto the downhill local surface, if a downhill local slope angle exceeds a predetermined limit.
However, Kubo teaches when printing on a steeply inclined (angled) surface, and a distance between a nozzle and the object is greater than an allowable distance, ejection nozzles are disabled ([0271], Fig. 24D). Kubo shows this while moving the printhead corresponding to a “downhill” direction (24D). While Kubo uses an allowable distance as the limit, and the claim recites using an angle as the limit, the effect is the same, where material is not jetted on a downhill surface which is determined to be beyond an allowable position in a steep section, and the selection of which ejection nozzles are in use is based on the inclination of the object surface ([0271]-[0272]).
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to include refraining from jetting the liquid material onto the downhill local surface if a downhill local slope angle exceeds a predetermined limit, because Kubo teaches refraining from jetting the liquid material onto the downhill local surface in a steeply angled section if a distance exceeds a predetermined limit and based on inclination information, which has the same effect. 
It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04(II)).

Regarding claim 34, Sachs in view of Kubo teaches the method of claim 23. Sachs does not disclose modifying the process direction if the local downhill surface slope angle exceeds a predetermined limit. 
Kubo teaches that a scanning path is determined after shape (inclination) data is received and processed ([0247]). Also produced is data about the timing of ejection from the nozzles in relation to the scanning control ([0247]). Kubo teaches that when printing on a steeply angled surface and a distance between a nozzle and the object is greater than an allowable distance, ejection nozzles are disabled ([0271]-[0272], see Fig. 24D). 
Since Kubo as applied teaches refraining from jetting onto steeply angled downhill surfaces (Fig. 24D), one of ordinary skill in the art would find it obvious in the combination to modify the process direction, or scanning path, as necessary to account for covering the areas which may have been skipped in the downhill direction (Figs. 24A-D) due to a steep downhill slope if that condition were to occur. 
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to further comprise modifying the process direction if the local downhill surface slope angle exceeds a predetermined limit, in order to account for jetting onto areas which have not been jetted onto previously due to a steep downhill angle of the local surface.
It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04(II)).

Regarding claim 43, Sachs teaches a method comprising: providing a workpiece, the workpiece comprising a local uphill and a local downhill surface (object 116); and determining a jetting start location (programming to cause positioning/moving along a controlled pattern [0007], [0009] is considered to require determination of a start location); and moving a printhead to the jetting start location (positioning the nozzle to discharge along a controlled pattern [0009], [0038]).
Sachs does not disclose the workpiece has a local flat surface; determining a local slope angle of the local uphill or downhill surface of the workpiece in a process direction; or that the jetting start location is determined as a function of the local slope angle.
Regarding the workpiece including a local flat surface, it would have been obvious to modify the method of Sachs to require the workpiece to have a local flat surface since the shape of the workpiece can be changed as part of an additive manufacturing process and is not limited to that shown. A local flat surface may be useful based on the intended use of the final product, e.g., if the workpiece is to ultimately serve as a support for another object requiring a flat surface.
As set forth above for claim 23, in the field of printing by jetting liquid material and reasonably pertinent to the problem faced by the inventor of jetting onto sloped three-dimensional surfaces, Kubo teaches determining a local slope angle of the local uphill or downhill surface of the workpiece in a process direction and using that angle in determining other control parameters. See claim 23 for a detailed description of Kubo.
It is reiterated that the control section functions to determine the details of the ink ejection section and scanning section in accordance with information about the inclination of the surface of the object, which is included in the three-dimensional shape data obtained using the shape measuring section, and to control the operations of the sections based on the details determined ([0225]-[0232], [0236]). In operation, the shape of the object surface is measured, details of the operation of the ink ejection section are determined in accordance with the inclination information, and the operations of the ink ejection and scanning are controlled in accordance with these details; as a result, a high-quality printing process is achieved ([0279], Figs. 19-20, full operation is described in [0235]-[0280]). 
Specifically, a scanning path is determined, including data regarding positions and corresponding timing of ejection ([0247]). As the scanning path, which must include a start location, is determined based on the shape data/inclination, Kubo teaches determining a jetting start location as a function of the local slope angle of the local uphill or downhill surface.
Figs. 24A-D ([0265]-[0272]) show the process involving ejection control in a scanning direction over an object with inclined surfaces:

    PNG
    media_image3.png
    341
    712
    media_image3.png
    Greyscale

In the printing method, Kubo teaches determining a local slope angle of the local uphill or downhill surface of the workpiece in the process direction (measuring shape of surface of object [0236]-[0244]; inclination of the surface of the object is included in shape data obtained [0232]); and determining a jetting start location as a function of the local slope angle (determining scanning path, data regarding timing of ejection of ink from nozzles is produced [0247]; determining details of operations of ink ejection section in accordance with inclination information [0232]; [0252]).
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs to include determining a local slope angle of the local uphill or downhill surface of the workpiece in the process direction and determining the jetting start location as a function of the local slope angle in order to predictably ensure constantly providing a uniform distribution of jetted material across the sloped surfaces of the workpiece, as taught by Kubo.

Regarding claim 44, Sachs in view of Kubo teaches the method of claim 43. Kubo teaches the starting location is a local flat surface (start location P1, Figs. 21-22, [0276]).

Regarding claims 45-46, Sachs in view of Kubo teaches the method of claim 43. Sachs does not disclose the starting location is a local uphill surface or a local downhill surface that does not exceed a predetermined slope angle. However, following the teachings of Kubo regarding refraining from jetting onto surfaces that are too steeply inclined relative to the printhead ([0263], [0271]), it would have been obvious to one of ordinary skill in the art to specify in the method of Sachs in view of Kubo that the determined jetting start location determined as a function of the local slope angle of the local uphill or downhill surface is a local uphill or downhill surface which does not exceed a predetermined slope angle. One of ordinary skill in the art following the teachings of Kubo would be motivated to avoid jetting onto surfaces exceeding a predetermined angle or distance from the nozzle(s).

Regarding claim 47, Sachs in view of Kubo teaches the method of claim 43. Kubo teaches determining a deposition frequency for jetting a liquid metal onto the local uphill or downhill surface, as a function of the local slope angle; and jetting the liquid metal from the moving printhead at the determined deposition frequency (see claim 23). It would have been obvious to one of ordinary skill in the art to further modify the combination to use the local slope angle in determining the deposition frequency in order to ensure uniform deposition across the sloped surfaces, as taught by Kubo and set forth above.

Regarding claim 48, Sachs in view of Kubo teaches the method of claim 47. Kubo teaches refraining from jetting a liquid metal onto the downhill local surface if a downhill local slope angle exceeds a predetermined limit, as set forth above for claim 33.

Regarding claim 49, Sachs in view of Kubo teaches the method of claim 47. Kubo teaches the moving printhead jets the liquid metal at an angle that is a function of the cosine of the local uphill or downhill slope angle, as set forth above for claim 25.

Regarding claim 50, Sachs in view of Kubo teaches the method of claim 47. Sachs discloses the liquid metal comprising aluminum ([0039]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Kubo as applied to claim 23 above, and further in view of Blom et al., US 20190001655 A1 (“Blom”).

Regarding claim 32, Sachs in view of Kubo teaches the method of claim 23. Kubo discloses the shape measuring section described is assumed to comprise an optical sensor ([0221]). Kubo teaches that different types of sensors can be used, but does not disclose the local slope angle is determined through impedance of an electric field.
In the same field of endeavor, Blom teaches a method for dynamically adapting additive manufacturing of a part by using sensors to collect information from a build area and determining or calculating attributes of the build area based on the sensor data ([0006]-[0007], [0033], [0068]-[0070], [0086]-[0087], [0095]). Blom teaches using optical sensors [0062], or other sensors adapted to measure a parameter of interest, such as electric field [0073]. 
It would have been obvious to one of ordinary skill in the art to modify the method of Sachs in view of Kubo to use an electric field sensor so that the local slope angle is determined through impedance of an electric field. Blom teaches the sensor is known for use in additive manufacturing methods involving acquiring real-time data and consequently adjusting the build process, and one of ordinary skill in the art could have chosen this type of sensor to use in accordance with the control unit of Kubo with a reasonable expectation of success in doing so. For example, using an electric field sensor may be preferred for practicing the method of Kubo with an apparatus that already features this type of sensor.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Regarding the claim rejections under 35 U.S.C. 112(a), Applicant argues (pp. 2-3) against the new matter issue for claim 25 associated with the limitation “the moving printhead jets liquid material at an angle that is a function of the cosine of the local uphill or downhill slope angle.” Specifically, Applicant notes that Figure 4A “shows a deposition angle that varies by surface, from orthogonal at the apex of the lobe to other deposition angles based on the local surface.” Applicant points to a statement in the original filing that “the process directions P1, P2 need not be 180 degrees relative to each other, if the printhead 104 is capable of many angles of motion relative to the workpiece 200,” including movement of the printhead in x, y, and z directions. Applicant states that if the process direction P1 and P2 are not 180 degrees relative to each other, and the printhead is capable of many angles of motion relative to the workpiece, then the printhead thus could be jetting at varying angles in the original disclosure (emphasis added). Applicant supports the argument by stating that they have demonstrated understanding of utilizing cosine of the local slope angle in [0028] for jetting frequency (emphasis added).
The arguments have been considered but are not persuasive. Newly added claim limitations must be supported through express, implicit, or inherent disclosure (see MPEP 2163). There is no express disclosure. Just because the system may be capable of performing the newly added method steps does not mean they are inherent in the disclosure. There is no implied disclosure because one of ordinary skill in the art reading the disclosure would assume a jetting angle does not need to be changed, since the jetting frequency is changed in order to compensate for the changing slope. If anything, one skilled in the art would associate the downward-facing arrows 300 indicating a spatial resolution (Fig. 4A-B) as indicative of the jetting angle, which does not change even with the evident change in the local slope angle. A person skilled in the art would not have recognized the disclosure as filed as providing support for the limitation at issue. 
The examiner agrees that the applicant has demonstrated an understanding of utilizing cosine of the local slope angle for jetting frequency, however as set forth previously, this is different from jetting angle. The original disclosure does not describe the printhead jetting at an angle that is a function of the cosine of the local slope angle and makes no reference of the usefulness of the information in “determining an angle of attack for the printhead.” The specification does not describe how the jetting angle can be a function of the cosine of the local slope angle (e.g., what is the mathematical relationship? is the angle of the printhead changed or is an angle of the trajectory of the material changed?), and the drawings do not show a jetting angle changing as a function of the cosine of the local slope angle, or even changing in response to a changed slope angle. Absent a clear showing or description of the printhead jetting material at an angle which is a function of (changes with) the local slope angle, the rejection is maintained.
The annotated drawing provided in Applicant’s remarks (p. 3) goes beyond what was shown or described originally but appears related to a different issue, associated with claim 24 and jetting the liquid material orthogonal to a local uphill/downhill surface. It is noted that jetting orthogonal to the local surface has not been linked to the cosine of the local slope angle or the adjusted jetting frequency.
Regarding the claim rejections under 35 U.S.C. 112(b), Applicant notes (p. 4) that clarifications to the movement of the printhead relative to the cosine angle of the surface were presented (addressed above), however the rejection of claim 25 has been maintained since, absent support/description from the specification, the claim scope remains unclear.
Regarding the prior claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, Applicant states (pp. 5-10) that Kubo fails to describe or suggest depositing liquid metal. The prior art reference of Sachs has been applied in the current rejections in order to fully address the amended claim limitations involving deposition of liquid metal.
Applicant additionally argues (pp. 8-9) that Kubo is not from the same field of endeavor because Kubo uses low temperature, ink-based technology which is different from high temperature liquid metal deposition. While the current rejection does not attempt to modify Kubo to achieve liquid metal printing, the examiner disagrees regarding the consideration of analogous art. Kubo is directed to jetting material onto three-dimensional objects including sloped surfaces which is considered at least reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01(a). Many applications of three-dimensional printing are adapted from established two-dimensional printing practices, and an inventor would logically look toward the established printing art in considering a problem related to three-dimensional printing. The structural and functional aspects of the present invention and Kubo, specifically regarding the claim concept of determining jetting frequencies/locations based on slope angles of a workpiece and jetting material to specific locations on the workpiece according to those determinations, are highly similar. Structural and functional aspects of the current claim set are focused around determination of the slope angle and use of this information to calculate deposition parameters in addition to depositing liquid metal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754